Citation Nr: 9912764	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  95-24 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 10 percent disabling.

Entitlement to a higher rating for tinnitus, initially 
assigned a 10 percent rating.

Entitlement to an increased evaluation for right ear 
infection, right cholesteatoma, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran retired from active service in May 1983 with more 
than 22 years of service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1994 and later RO rating decisions that 
increased the evaluation for bilateral hearing loss from zero 
to 10 percent, granted service connection for tinnitus and 
assigned a 10 percent rating, and denied an increased 
evaluation for right ear infection, right cholesteatoma 
(rated 10 percent).  In August 1997, the Board remanded the 
case to the RO for additional action.  The file was returned 
to the Board in 1999.

The issue of entitlement to an increased evaluation for right 
ear infection, right cholesteatoma, will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran has an average pure tone threshold (at 1,000, 
2,000, 3,000, and 4,000 hertz) of 61 decibels in the right 
ear with an 88 percent speech recognition ability that 
equates to acuity level III; and an average pure tone decibel 
threshold of 56 (at the same frequencies) in the left ear 
with a 65 percent speech recognition ability that equates to 
acuity level VI.

2.  The veteran is receiving the maximum schedular evaluation 
for persistent tinnitus and there are no factors showing that 
this condition produces an unusual or exceptional disability 
picture warranting referral of this claim to the RO for 
submission to the VA Under Secretary for Benefits or 
Director, Compensation and Pension Service, for consideration 
of an extraschedular evaluation.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Code 6101, Tables VI and 
VII (1998).

2.  The criteria for a higher rating for tinnitus, initially 
assigned a 10 percent rating, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.87, Code 6260 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran retired from active service in May 1983 with more 
than 22 years of service.

Service medical records show that the veteran was 
hospitalized from March to April 1982.  The summary of this 
hospitalization notes that he was seen in the ENT (ears, 
nose, throat) Clinic for chronic ear discharge that had 
started back in 1979.  He was seen in 1979 and told he had a 
Eustachian tube dysfunction.  His hearing loss was first 
noted in the right ear in 1972 and he gave a positive history 
for noise exposure.  He underwent right canaloplasty and 
right atticotomy from within, first stage.  The diagnosis was 
right chronic otitis media, quiescent stage.

A December 1983 RO rating decision granted service connection 
for hearing loss, residuals of mastoid disease and retraction 
of tympanic membrane.  A zero percent rating was assigned for 
this disorder under diagnostic code 6206, effective from June 
1983.  This rating remained unchanged until a recent RO 
rating decision increased it to 10 percent under diagnostic 
code 6101, effective from February 1994.

A summary of the veteran's VA hospitalization in May 1984 
shows that he underwent exploration of the right middle ear 
and ossicular reconstruction.  The diagnosis was recurrent 
right ear infection, right cholesteatoma.

An October 1984 RO rating decision granted service connection 
for right ear infection, right cholesteatoma, and assigned a 
zero percent rating, effective from June 1983.  This rating 
was increased to 100 percent, effective from May 1984, based 
on surgery and convalescence under the provisions of 
38 C.F.R. § 4.30 (1998), and the 100 percent rating was 
reduced to 10 percent, effective from July 1984.

A private medical record reveals that the veteran underwent 
right mastoidectomy and tympanoplasty in February 1986.  The 
diagnosis was right chronic tympanomastoiditis with 
cholesteatoma.

A July 1986 RO rating decision increased the evaluation for 
the right ear infection, right cholesteatoma, from 10 to 
100 percent, effective from February 1986 under the 
provisions of 38 C.F.R. § 4.30, and then reduced the 
100 percent rating to 10 percent, effective from April 1986.

Service department, VA, and private medical records of the 
veteran's treatment and evaluations from 1993 to 1996 show 
that he was seen and evaluated for various ear complaints, 
including ringing in the ears, earache, dizziness, headaches, 
and discharge.  The more salient medical reports are 
discussed in the following paragraphs.

A summary of the veteran's VA hospitalization in February 
1994 reveals that he underwent a modified radical 
mastoidectomy.  The diagnosis was right cholesteatoma.

A VA medical record shows that the veteran underwent excision 
of a right temporal subcutaneous lesion in August 1994.  The 
diagnosis was right temporal subcutaneous lesion.

A May 1995 RO rating decision increased the evaluation for 
right ear infection, right cholesteatoma, from 10 to 
100 percent, effective from February 1994, under the 
provisions of 38 C.F.R. § 4.30.  The 10 percent rating was 
resumed, effective from April 1994; increased to 100 percent, 
effective from August 1994, under the provisions of 38 C.F.R. 
§ 4.30; and then the 100 percent rating was reduced to 
10 percent, effective from October 1994.  The 10 percent 
rating has remained unchanged since then.

A VA CT (computed tomography scan) of the veteran's temporal 
bones in January 1995 showed status post surgical changes and 
widening of the right external and middle ear.  It revealed 
soft tissue debris along the medial aspect of the right 
middle ear adjacent to the bones.  The right mastoid air 
cells were obliterated and sclerosed.  Whether the soft 
tissue debris represented recurrent cholesteatoma or fibrotic 
changes was uncertain at that time.  The left ear was 
unremarkable.


On a VA authorized audiological evaluation in February 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
40
35
40
LEFT

20
30
75
90

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 92 percent in the left 
ear.  The average pure tone decibel threshold in the right 
ear was 43 and it was 54 in the left ear at these 
frequencies.

A private medical report reveals that a CT of the ears and 
temporal bones without contrast in October 1995 showed the 
left temporal bone appeared unremarkable.  The right temporal 
bone showed the petrous pyramid to be poorly aerated and some 
sclerosis was seen.  The scutum and ossicles appeared to be 
destroyed by a soft tissue mass density.  It did not erode 
into the cochlea through the roof of the mastoid.  The study 
was essentially unchanged from a prior examination.  The 
reviewer opined that there was a chronic inflammatory 
infectious process in the right ear.

The veteran underwent a VA ear examination in January 1996.  
He complained of ear pain.  The pain was described as a 
sudden onset, lasting for approximately 45 minutes, 
accompanied by swelling of the temple and drooping of the 
eye, lasting for 2 to 3 minutes, and pain lasting for 
approximately 6 to 12 hours.  He also complained of dizziness 
with the episodes of pain, and some tinnitus.  He had a well-
healed and well-epithelialized mastoid bulge.  There was a 
small cyst in the superior portion of the canal, not felt to 
be consistent with a cholesteatoma.  There was no tenderness 
reproducible over the mastoid.  On pneumatic otoscopy, the 
tympanic membranes were found to move sluggishly primarily to 
negative pressure, suggesting a middle ear infection.  The 
examiner's assessment was that the veteran had serous otitis 
media, but that the veteran's multitude of other complaints, 
including headaches and dizziness accompanied by the prodrome 
with right eye (sic) drooping and swelling of the temple, 
were felt to be more consistent with migraines.  The veteran 
was recommended for additional audiological evaluation to 
determine the severity of his hearing loss and a neurological 
examination for management of his presumed migraine 
headaches.

On a VA authorized audiological evaluation in January 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

65
50
65
65
LEFT

15
50
80
80

The official summary of speech audiometry listed speech 
recognition ability of 88 percent in the right ear and of 
65 percent in the left ear.  The average pure tone decibel 
threshold was 61 in the right ear and 56 in the left ear at 
these frequencies.  Different results are listed on the 
Audiological Evaluation worksheet, the "Remarks" section of 
the summary, and in the report of "Audio-Ear Disease 
Examination," but the certified results (and those most 
favorable to the veteran, that is, those showing the greatest 
degree of hearing loss) are those listed in the first two 
sentences of this paragraph.


The veteran underwent a VA neurological examination in 
February 1996.  The examiner did not find a neurological 
disorder.

A private medical report of an MRI (magnetic resonance 
imaging) of the brain with attention to the internal auditory 
canals with gadolinium dated in July 1996 revealed status 
post surgery, right-sided mastoidectomy, with inflammatory 
enhancement of the epitympanic space lateral to the facial 
canal with enhancement of the right-sided cochlea and 
vestibule.  The examiner could not exclude that the 
inflammatory changes did not represent a recurrent 
cholesteatoma and suggested a repeat high resolution CT of 
the right temporal bones.  



B.  Legal Analysis

The veteran's claims for increased evaluations for bilateral 
hearing loss and tinnitus are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to these claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

With regard to the claim for an increased evaluation for 
bilateral hearing loss, the evidence shows that service 
connection has been granted for hearing loss, and residuals 
of mastoid disease and retraction of the tympanic membrane.  
The mastoid disease warrants no more than a 10 percent rating 
during the continuation of the suppurative process under 
38 C.F.R. § 4.87a, Code 6206, and the retraction of the 
tympanic membrane warrants no more than a zero percent rating 
under 38 C.F.R. § 4.87a, Code 6211.  In this case, there is 
no suppuration associated with the residuals of the mastoid 
disease.  Under these circumstances, it is then rated based 
on hearing impairment.  Since there is no advantage to the 
veteran to consider a higher rating for this ear condition 
under the diagnostic codes noted in this paragraph, the Board 
will consider entitlement to a higher rating for this 
disorder based on hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. §§ 4.85, 487, Code 6100 to 6110.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The report of the veteran's VA audiological evaluation in 
January 1996 shows that he had an average pure tone decibel 
loss (at 1,000, 2,000, 3,000, and 4,000 hertz) of 61 with an 
88 percent speech recognition ability in the right ear that 
equates to auditory level III under 38 C.F.R. § 4.87, Table 
VI; and the left ear average pure tone decibel loss at the 
same frequencies was 56 with a 65 percent speech recognition 
ability that equates to auditory level VI.  Auditory levels 
of III and VI combine to establish entitlement to a 
10 percent rating for the bilateral hearing loss under 
diagnostic code 6101.  38 C.F.R. § 4.87, Table VII.  VA 
audiometric testing of the veteran in February 1995 showed 
findings that support a zero percent rating with a similar 
analysis, and the RO assigned the higher rating of 10 percent 
found on the 1996 audiological evaluation for the hearing 
loss.  Therefore, the 10 percent rating for the bilateral 
hearing loss is proper, the preponderance of the evidence is 
against the claim for a higher rating for this disorder, and 
the claim is denied.

With regard to the claim for a higher rating for tinnitus, 
persistent tinnitus as a symptom of a head injury, concussion 
or acoustic trauma warrants a 10 percent rating.  38 C.F.R. 
§ 4.87a, Code 6260.  The 10 percent rating is the maximum 
schedular rating for tinnitus.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).

A review of the record does not show that the RO submitted 
the veteran's case to the VA Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation for the 
tinnitus.  Nor does the evidence show factors associated with 
the veteran's tinnitus that produce an exceptional or unusual 
disability picture warranting the referral of this case to 
the RO for the submission of the case to the VA Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an extraschedular rating 
for the tinnitus.  VAOPGCPREC 6-96.

Since the veteran's tinnitus has been assigned the maximum 
schedular rating, effective from the date of the grant of 
service connection, the provisions for consideration of a 
"staged rating" under the holding of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) are not for application.  

The preponderance of the evidence is against the claim for a 
higher rating for the tinnitus, initially assigned a 
10 percent rating, and the claim is denied.  

Since the preponderance of the evidence is against the claims 
for higher ratings for the hearing loss and tinnitus, the 
benefit of the doubt doctrine is not for application with 
regard to these claims.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for bilateral hearing loss is denied.

A higher rating for tinnitus, initially assigned a 10 percent 
rating, is denied.


REMAND

The report of the veteran's VA ear examination in January 
1996 contains an assessment from the examiner that the 
veteran's various complaints, including headaches and 
dizziness accompanied by a prodrome with right eye (sic) 
drooping and swelling of the temples, were felt to be more 
consistent with migraines.  The veteran was recommended for a 
neurology evaluation for the management of his migraines, but 
a VA neurological evaluation of the veteran in February 1996 
revealed no migraine headache disorder.  Additionally, since 
the report of the veteran's VA ear examination in January 
1996, a VA report of CT of the temporal bones in January 
1995, a private medical report of CT of his ears and temporal 
bones without contrast in October 1995, a private report of 
MRI of the veteran's brain with attention to the internal 
auditory canals with gadolinium in July 1996, and a private 
report of CT of his posterior fossa in September 1996 were 
received.  These reports have not been reviewed in 
conjunction with the veteran's various complaints attributed 
to his service-connected right ear infection, right 
cholesteatoma.

In view of the above, the duty to assist the veteran in the 
development of facts with regard to his well-grounded claim 
for an increased evaluation for right ear infection, right 
cholesteatoma, includes providing him with a thorough and 
contemporaneous medical examination that takes into account 
the prior medical evaluations and studies.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).

The private medical report of the CT of the veteran's 
posterior fossa in September 1996 was not reviewed by the RO 
and the veteran has not waived initial consideration of this 
evidence by the RO.  Due process requires that the RO 
consider all records and provide the veteran with a related 
supplemental statement of the case.  38 C.F.R. § 20.1304(c) 
(1998).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
special VA ear examination to determine 
the severity of his right ear infection, 
right cholesteatoma.  All indicated 
studies should be performed, all 
indicated consultations obtained, and all 
clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to the severity of the right 
ear infection, right cholesteatoma, 
including whether the veteran's various 
complaints, including headaches and 
dizziness accompanied by a prodrome with 
right eye (sic) drooping and swelling of 
the temple are related to this right ear 
disorder.  The examiner should also 
express an opinion as to the severity of 
any functional impairment produced by the 
symptoms of this disorder.  The examiner 
should support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case, including 
the medical reports noted in the remand 
portion of this decision of the Board.  
In order to assist the examiner in 
providing the requested information, the 
claims folders must be made available to 
the physician and reviewed prior to the 
examination.

2.  After the above development, the RO 
should review the claim.  The review of 
the claim for an increased evaluation for 
the right ear infection, right 
cholesteatoma, should include 
consideration of the provisions of 
38 C.F.R. § 4.87a, Code 6209, as well as 
any other appropriate diagnostic codes.

3.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be provided 
to the veteran and his representative 
covering all the pertinent evidence not 
previously made the subject of a 
statement of the case or supplemental 
statement of the case.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

